Citation Nr: 1818392	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-24 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to non-service connected pension.


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran was previously represented by a private attorney.  In June 2014, prior to this case being certified to the Board, the attorney withdrew as the Veteran's representative.

The issues of service connection for hypertension and entitlement to non-service connected pension were remanded for additional development in February 2016.  That development having been completed, this matter is ready for adjudication by the Board.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the Veteran's hypertension is etiologically related to active service

2. The Veteran is not a patient in a nursing home for long-term care because of a disability. 

3. The Veteran does not have one nonservice-connected disability ratable at 60 percent or more, or a single disability rated at 40 percent or more with additional nonservice-connected disabilities to bring the combined disability rating to 70 percent or more.

4. The Veteran's disabilities are not productive of total disability, and are not sufficient to preclude the average person from securing and following substantially gainful employment.

5.  The Veteran is not permanently and totally disabled due to non-service-connected disabilities. 



CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C. § 5107 (b) (2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2017).

2. The criteria for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 1110 , 1131, 1501, 1502, 1521, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.340 , 3.342, 4.3, 4.7, 4.16, 4.17 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained, or made all required attempts to obtain, the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor any of his past representatives notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c) (2017). 

This appeal was remanded by the Board in February 2016 for further development.  Specifically, additional pertinent records since April 2014 were obtained and associated with the Veteran's claims file.  Additional records were associated with the claims file.  Further, the Veteran received VA examinations to determine the etiology of the Veteran's hypertension, as well as his entitlement to non-service-connected pension, to include assessing the degree functional impairment associated with each diagnosed disorder.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking service connection for hypertension, which he asserts was incurred in service.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112 , 1113 (2014); 38 C.F.R. §§ 3.307 (a)(3) (2014), 3.309(a) (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology for diseases that qualify as a chronic disease listed in 38 C.F.R. § 3.309(a) (2017).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Based on the evidence of record, service connection for hypertension is not warranted.

First, the Veteran's service treatment records do not reflect complaints of, treatment for, or diagnosis of hypertension in active service.  The Veteran's entrance examination, dated October 1973, indicates a blood pressure of 134/88.  While higher than average, there is no notation of hypertension from the examining physician.  Moreover, a service treatment record dated December 1974 notes the Veteran's blood pressure as 120/92, without a diagnosis of abnormal blood pressure.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012) (The presumption of soundness only applies when there is evidence that a disease or injury manifested in service, and was not noted upon entry into service.)  Finally, the Veteran's separation examination report dated August 1975 states a blood pressure of 120/78, which is within normal range.  Accordingly, the Veteran's hypertension is not shown to have onset in service.

Next, the post-service evidence does not reflect symptoms or diagnosis of hypertension for decades after separation.  The Veteran's medical records indicate that the date of initial diagnosis is unknown. However, the Board notes that the Veteran first recorded symptoms of hypertension of record are from March 2005, 30 years after his separation from service.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309 (a) for a chronic disease manifested to 10 percent within one year from service separation is not warranted. 

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  Specifically, the Veteran notes that he has had hypertension for as long as he can remember.  In this regard, while the Veteran is not competent to diagnose a disorder such as hypertension, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007). See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, while the Veteran states his hypertension has been present for as long as he can remember, he does not specifically allege that his hypertension onset in service.  Further, in his separation examinations, he endorses no symptoms of hypertension.  Therefore, continuity of symptomatology is not established based on the clinical evidence of record, and the Veteran's credibility is not at issue.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints. In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension to active duty service. 

A March 2016 VA examination report indicates a diagnosis of hypertension and the Veteran's report that this condition has existed for an unknown number of years.  However, the VA examiner opined that because there is no evidence of the Veteran having high blood pressure during active service, because his blood pressure was normal at separation, and because the evidence does not show that the Veteran exhibited elevated blood pressure during the presumptive year after service, that it was less likely than not that the Veteran developed hypertension as a result of active duty service.  Thus, the Board concludes that service connection is not warranted based on the medical evidence of record.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his hypertension to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his hypertension.  See Jandreau, 492 F.3d at 1377, n.4. Because hypertension is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, any statements regarding the claimed etiology of the Veteran's hypertension are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107 (b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

Non-Service-Connected Pension

Nonservice-connected pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability that is not the result of the Veteran's willful misconduct.  38 U.S.C. § 1521 (a) (2014).

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled. 38 U.S.C. § 1502 (a) (2014); 38 C.F.R. § 3.3 (a)(3)(vi)(B)(2017); see also 38 C.F.R. § 3.340 (2017).

Total and permanent disability may be determined on the basis of the objective average person or subjective unemployability tests, or on an extraschedular basis.  38 C.F.R. §§ 3.321 (b)(2), 4.15, 4.16(a), 4.17 (2017); Brown v. Derwinski, 2 Vet. App. 444 (1992).

Total and permanent disability occurs when there is a schedular rating total of 100 percent pursuant to the schedule of ratings or when one of the following conditions exist: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden.  A finding of permanent and total disability based solely on objective criteria requires rating each disability under the appropriate diagnostic code of the VA's Schedule for Rating Disabilities, to determine whether the Veteran has a combined 100 percent schedular evaluation for pension purposes.  38 C.F.R. § 4.15 (2017); Roberts v. Derwinski, 2 Vet. App. 387 (1992).

Under the subjective criteria a Veteran may establish permanent and total disability for pension purposes by establishing he has a lifetime impairment precluding employability. 38 U.S.C. §§ 1502 , 1521(a) (2012); 38 C.F.R. § 4.17  (2017).  That is accomplished by meeting the percentage requirements of 38 C.F.R. § 4.16 , which set forth that total disability will be assigned when (1) there is one disability ratable at 60 percent or more; or (2) if there are two or more disabilities, at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2017). When those percentages are met, a total disability will be assigned upon a showing the Veteran is unable to secure and follow substantially gainful employment by reason of disability.

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule but has other factors which make him unemployable, a permanent and total disability rating for pension purposes may be granted, in an exceptional case, on an extra-schedular basis.  38 C.F.R. §§ 3.321  (b)(2), 4.17(b) (2017).

No compensation shall be paid for a disability that is a result of the Veteran's own willful misconduct.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.301 (b) (2017). Willful misconduct means an act involving conscious wrongdoing or known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 38 C.F.R. 3.1 (n) (2017).

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct. 38 C.F.R. § 3.301 (c)(2)-(3) (2017).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301 (c)(2)-(3) (2017).

Based on the evidence of record, the Board concludes that the Veteran is not permanently and totally disabled due to a nonservice-connected disability not the result of his willful misconduct.

As an initial matter, the Veteran is not currently a patient in a nursing home for long-term care, nor has he been found disabled for purposes of social security.

The Veteran is in receipt of nonservice-connected ratings for back pain, bilateral knee pain, right ankle pain, insomnia, hypertension, and mental conditions.  While the combined rating for these conditions is not available, the 2016 VA examiner clearly stated, and the medical evidence of record indicates, that only alcohol abuse is causing functional impairment.  Thus, it is unlikely that the Veteran is eligible for schedular consideration under 38 C.F.R. §§ 4.16 (2017).  Further, the Veteran has not suffered permanent loss of use of his eyes, or any of his extremities, nor has he become permanently helpless or bedridden.  38 C.F.R. § 4.15 (2017).

Moreover, the evidence of record does not demonstrate the presence of any other disability that must be considered in determining the total nonservice-connected disability rating.  Per his 2016 VA examination, the Veteran has had diagnoses of prediabetes, hyperlipidemia, and joint stiffness in the hand.  He is also diagnosed with long term alcohol dependence.  However, the Veteran's substance dependence may not be used in assessing his disability; given that it has a long history and is not isolated and infrequent, it is due to willful misconduct.  See 38 C.F.R. §§ 3.301 , 3.342(a) (2017).  The Veteran's alcohol abuse is also not reasonably certain to continue, as the 2016 VA examiner was unable to find long-term impairment.  The Board finds that the evidence of record does not show any other disability that contributes to an inability to work.

Next, there is no competent and credible evidence of record which states that the Veteran is permanently and totally disabled due to a nonservice-connected disability which is not the result of his abuse of alcohol and drugs or of any willful misconduct.  The Veteran reported to his C&P examiner that he had his own construction business, but has not worked for several years and has a number of nonservice-connected conditions.  While the Veteran reported that he has been unemployed due to self-reported intermittent buckling of both knees and lower back pain, he is not under care for these symptoms.  Moreover, the Veteran's examiner opined that the only diagnosis causing functional impairment was the alcohol abuse.  Accordingly, the Veteran's complaints of leg and knee disabilities cannot be accounted for in his claim for non-service connected disability pension.

While he may not be able to perform work requiring physical labor, there is no evidence showing that the Veteran's disabilities preclude him from obtaining and maintaining substantially gainful employment, especially sedentary employment.  38 C.F.R. §§ 3.340, 3.342 (2017).  The Veteran's disabilities are not productive of total disability, and are not sufficient to preclude the average person from following a substantially gainful position without consideration of disabilities that cannot form the basis of this claim under the law. 

Accordingly, the Board finds that the Veteran does not meet the requirements for nonservice-connected pension benefits.  Therefore, the claim is denied. 38 U.S.C. § 5107  (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for hypertension is denied.

Non-service connected pension benefits are denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


